         Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 1 of 15




                                                                     Barry Coburn
                                                                     Admitted DC, MD, VA, NY
                                                                     Direct Dial: 202-643-9472

                                         August 26, 2019

VIA ECF
The Honorable Vernon S. Broderick
United States District Judge
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
New York, NY 10007

       Re:     Kinsey v. The New York Times Company, Case No. 1:18-cv-12345-VSB

Dear Judge Broderick:

        On behalf of our client, Plaintiff Gwynn X. Kinsey, Jr., we write to advise the Court of a
recent opinion of the United States Court of Appeals for the Second Circuit in Palin v. N.Y.
Times Co., No. 17-3801-cv, 2019 U.S. App. LEXIS 23439 (2d Cir. Aug. 6, 2019). A copy of the
opinion is attached to this letter.

        In Palin, the Court of Appeals vacated an order dismissing Plaintiff Sarah Palin’s
complaint for defamation and remanded the case with instruction to proceed to discovery. The
Court of Appeals evaluated whether Ms. Palin sufficiently pleaded a cause of action for
defamation, finding that she plausibly stated such a claim. The Court of Appeals found that Ms.
Palin sufficiently pleaded a “plausible picture” that the defendants acted with actual malice in
three ways: (1) [Defendant’s] background as an editor and political advocate provided sufficient
evidence to permit a jury to find that he published the editorial with deliberate or reckless
disregard for its truth, (2) the drafting and editorial process also permitted an
inference of deliberate or reckless falsification, and (3) the [New York] Times’ subsequent
correction to the editorial did not undermine the plausibility of that inference.” 2019 U.S. App.
LEXIS 23439, at *15-16. The Court of Appeals held that Ms. Palin’s allegations “give rise to a
plausible inference that [defendant] was reckless when he published the editorial without
reacquainting himself with the contrary articles published in The Atlantic six years earlier . . .
[and] it was arguably reckless for [defendant] to hyperlink an article that he did not read.” Id. at
*19-20.
         Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 2 of 15



The Honorable Vernon S. Broderick
August 26, 2019
Page 2
______________________

       The Court of Appeals’ decision in Palin is relevant to the issues of actual malice and
recklessness referenced by the parties in connection with Defendant The New York Times’
pending motion to dismiss. ECF Dkt. No. 12. Plaintiff respectfully requests that the Court
consider this authority in evaluating Defendant’s motion.


Respectfully submitted,




Counsel for Plaintiff

cc:    David Edward McCraw, Esq. (Counsel for Defendant)
       Al-Amyn Shiraz Sumar, Esq. (Counsel for Defendant)
            Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 3 of 15




User Name: Barry Coburn
Date and Time: Monday, August 26, 2019 4:19:00 AM EDT
Job Number: 95785721


Document (1)

 1. Palin v. N.Y. Times Co., 2019 U.S. App. LEXIS 23439
  Client/Matter: kinsey defamation
  Search Terms: Palin v. N.Y. Times Co., 2019 U.S. App. LEXIS 23439
  Search Type: Natural Language
  Narrowed by:
           Content Type                       Narrowed by
           Cases                              -None-




                       | About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2019 LexisNexis
                                                  Barry Coburn
                Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 4 of 15


     Positive
As of: August 26, 2019 8:19 AM Z


                                           Palin v. N.Y. Times Co.
                               United States Court of Appeals for the Second Circuit
                               September 21, 2018, Argued; August 6, 2019, Decided
                                                 No. 17-3801-cv

Reporter
2019 U.S. App. LEXIS 23439 *; __ F.3d __; 2019 WL 3558545
SARAH PALIN, an individual, Plaintiff-Appellant,
                                                          Core Terms
v. THE NEW YORK TIMES COMPANY,
Defendant-Appellee.                                    district court, editorial, shooting, actual malice,
                                                       allegations, pleadings, motion to dismiss, map,
Prior History: [*1] Appeal from the United States
                                                       defamation, summary judgment, quotation, marks,
District Court for the Southern District of New
                                                       convert, political action committee, district judge,
York. No. 17-cv-04853 - Jed S. Rakoff, Judge.
                                                       hyperlinked, argues, correction, crosshairs, articles,
This case is ultimately about the First Amendment, integral, reckless, challenged statement, reckless
but the subject matter implicated in this appeal is disregard, credibility, defamatory, discovery,
far less dramatic: rules of procedure and pleading districts, drafting, targeted
standards. Sarah Palin appeals the dismissal of her
defamation complaint against The New York Times Case Summary
("the Times") for failure to state a claim. The
district court (Rakoff, J.), uncertain as to whether Overview
Palin's complaint plausibly alleged all of the
required elements of her defamation claim, held an HOLDINGS: [1]-A public figure's defamation suit
evidentiary hearing to test the sufficiency of Palin's against a newspaper editorial was erroneously
pleadings. Following the hearing, and without dismissed under Fed. R. Civ. P. 12(b)(6) for failure
converting the proceeding to one for summary to state a claim because the district court erred in
judgment, the district court relied on evidence relying on facts outside the pleadings to dismiss the
adduced at that hearing to dismiss Palin's complaint complaint on this basis without providing prior
under Federal Rule of Civil Procedure 12(b)(6). notice and thereafter converting the motion one
We find that the district court erred in relying on seeking Fed. R. Civ. P. 56 summary judgment, as
facts outside the pleadings to dismiss the complaint. required; [2]-In addition, full discovery on the
We further conclude that Palin's Proposed complaint was warranted because the proposed
Amended Complaint plausibly states a claim for amended complaint plausibly stated a claim for
defamation and may proceed to full discovery.          defamation by a public figure, particularly since the
                                                       complaint alleged that the plaintiff was a public
We therefore VACATE and REMAND for figure, the disputed statement concerned her, and
proceedings consistent with this opinion.              the statement was made with actual malice.
Palin v. New York Times Co., 264 F. Supp. 3d 527,         Outcome
2017 U.S. Dist. LEXIS 139847 (S.D.N.Y., Aug. 29,          Decision vacated; case remanded for further
2017)                                                     proceedings.

                                                   Barry Coburn
             Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 5 of 15 Page 2 of 12
                                       2019 U.S. App. LEXIS 23439, *1

LexisNexis® Headnotes                                      Procedure > ... > Pleadings > Complaints > Req
                                                           uirements for Complaint

                                                        HN3[ ] Requirements for Complaint

                                                        In order to satisfy Fed. R. Civ. P. 8, a complaint
   Civil Procedure > Appeals > Standards of             must contain enough facts to state a claim to relief
   Review > De Novo Review                              that is plausible on its face. A claim is plausible
                                                        when the plaintiff pleads factual content that allows
   Civil Procedure > ... > Defenses, Demurrers &        the court to draw the reasonable inference that the
   Objections > Motions to Dismiss > Failure to         defendant is liable for the misconduct alleged. A
   State Claim                                          well-pleaded complaint will include facts that raise
                                                        a right to relief above the speculative level. The
HN1[ ] De Novo Review
                                                        plausibility standard is not akin to a probability
Appellate courts review a district court's grant of a   requirement, but it asks for more than a sheer
motion to dismiss the complaint on the pleadings de     possibility that a defendant has acted unlawfully.
novo and construe the complaint liberally,
accepting all factual allegations in the complaint as
true, and drawing all reasonable inferences in the         Civil Procedure > ... > Defenses, Demurrers &
plaintiff's favor.                                         Objections > Motions to Dismiss > Failure to
                                                           State Claim

                                                           Civil Procedure > ... > Summary
   Torts > ... > Defamation > Public
                                                           Judgment > Motions for Summary
   Figures > Actual Malice
                                                           Judgment > Notice Requirement
   Torts > Intentional
                                                        HN4[ ] Failure to State Claim
   Torts > Defamation > Elements
                                                        Fed. R. Civ. P. 12(d) presents district courts with
HN2[ ] Actual Malice
                                                        only two options: (1) the court may exclude the
Under New York law a defamation plaintiff must          additional material and decide the motion on the
establish five elements: (1) a written defamatory       complaint alone or (2) it may convert the motion to
statement of and concerning the plaintiff, (2)          one for summary judgment under Fed. R. Civ. P. 56
publication to a third party, (3) fault, (4) falsity of and afford all parties the opportunity to present
the defamatory statement, and (5) special damages       supporting material.
or per se actionability. In addition, a public figure
plaintiff must prove that an allegedly libelous
statement was made with actual malice, that is,              Civil
made with knowledge that it was false or with                Procedure > ... > Pleadings > Complaints > Req
reckless disregard of whether it was false or not.           uirements for Complaint
When actual malice in making a defamatory
                                                          HN5[ ] Requirements for Complaint
statement is at issue, the critical question is the state
of mind of those responsible for the publication.         A matter is deemed "integral" to the complaint
                                                          when the complaint relies heavily upon its terms
                                                          and effect. Typically, an integral matter is a
    Civil                                                 contract, agreement, or other document essential to

                                                Barry Coburn
              Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 6 of 15 Page 3 of 12
                                        2019 U.S. App. LEXIS 23439, *1

the litigation. Hearing testimony elicited by the trial       Figures > Actual Malice
judge after litigation has already begun is not the
type of material that ordinarily has the potential to     HN9[ ] Actual Malice
be a matter integral to a plaintiff's complaint.
                                                          Actual malice for defamation involving a public
                                                          figure does not mean maliciousness or ill will; it
                                                          simply means the statement was made with
   Civil Procedure > ... > Summary
                                                          knowledge that it was false or with reckless
   Judgment > Motions for Summary
                                                          disregard of whether it was false or not.
   Judgment > Notice Requirement

HN6[ ] Notice Requirement
                                                              Torts > Intentional
The conversion of a Fed. R. Civ. P. 12(b)(6) motion           Torts > Defamation > Elements
into one for summary judgment is governed by
principles of substance rather than form and that the     HN10[ ] Elements
essential inquiry is whether the appellant should
                                                          A defamation plaintiff must allege that the
reasonably have recognized the possibility that the
                                                          purportedly defamatory statement was of and
motion might be converted into one for summary
                                                          concerning him or her.
judgment.
                                                          Counsel: ELIZABETH M. LOCKE, Clare Locke
                                                          LLP, Alexandria, VA (Thomas A. Clare, [*2]
   Civil Procedure > Judgments > Summary                  Joseph R. Oliveri, Clare Locke LLP, Alexandria,
   Judgment > Evidentiary Considerations                  VA; Kenneth G. Turkel, Shane B. Vogt, Bajo Cuva
                                                          Cohen Turkel P.A., Tampa, FL; S. Preston Ricardo,
HN7[ ] Evidentiary Considerations
                                                          Golenbock Eiseman Assor Bell & Peskoe LLP,
At the summary judgment stage credibility                 New York, NY, on the brief), for Plaintiff-
determinations, the weighing of the evidence, and         Appellant.
the drawing of legitimate inferences from the facts       LEE LEVINE, Ballard Spahr LLP, Washington,
are jury functions, not those of a judge.                 DC (Jay Ward Brown, Ballard Spahr LLP,
                                                          Washington, D.C.; David A. Schultz, Ballard Spahr
                                                          LLP, New York, NY; David E. McCraw, The New
   Civil Procedure > Appeals > Standards of               York Times, New York, NY, on the brief), for
   Review > De Novo Review                                Defendant-Appellee.

   Civil Procedure > ... > Defenses, Demurrers &          Judges: Before: WALKER and CHIN, Circuit
   Objections > Motions to Dismiss > Failure to           Judges, and KEENAN.*
   State Claim
                                                          Opinion by: JOHN M. WALKER, JR.
HN8[ ] De Novo Review
                                                          Opinion
Appellate court review of the grant of a motion to
dismiss is de novo.
                                                          JOHN M. WALKER, JR., Circuit Judge:

   Torts > ... > Defamation > Public                      * JudgeJohn F. Keenan, of the United States District Court for the
                                                          Southern District of New York, sitting by designation.

                                                 Barry Coburn
              Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 7 of 15 Page 4 of 12
                                       2019 U.S. App. LEXIS 23439, *2

This case is ultimately about the First Amendment,       fact, the criminal investigation of Loughner
but the subject matter implicated in this appeal is      indicated that his animosity toward Representative
far less dramatic: rules of procedure and pleading       Giffords had arisen before SarahPAC published the
standards. Sarah Palin appeals the dismissal of her      map.
defamation complaint against The New York Times
("the Times") for failure to state a claim. The          Six years later, on June 14, 2017, another political
district court (Rakoff, J.), uncertain as to whether     shooting occurred when James Hodgkinson opened
Palin's complaint plausibly alleged all of the           fire in Alexandria, Virginia at a practice for a
required elements of her defamation claim, held an       congressional baseball game. He seriously injured
evidentiary hearing to test the sufficiency of Palin's   four people, including Republican Congressman
pleadings. Following the hearing, and without            Steve Scalise ("the Hodgkinson shooting"). That
converting the proceeding to one for summary             same evening, the Times, under the Editorial
judgment, the district court [*3] relied on evidence     Board's byline, published an editorial entitled
adduced at that hearing to dismiss Palin's complaint     "America's Lethal Politics" ("the editorial") in
under Federal Rule of Civil Procedure 12(b)(6).          response to the shooting.
We find that the district court erred in relying on      The editorial argued that these two political
facts outside the pleadings to dismiss the complaint.    shootings evidenced the "vicious" nature of
We further conclude that Palin's Proposed                American politics.1 Reflecting on the Loughner
Amended Complaint plausibly states a claim for           shooting and the SarahPAC crosshairs map, the
defamation and may proceed to full discovery.            editorial claimed that the "link to political
We therefore VACATE and REMAND for                       incitement was clear," and noted that Palin's
proceedings consistent with this opinion.                political action committee had "circulated a map of
                                                         targeted electoral districts that put Ms. Giffords and
                                                         19 other Democrats under stylized cross hairs,"
BACKGROUND                                               suggesting that the congressmembers themselves
                                                         had been pictured on the map. [*5] 2 In the next
On January 8, 2011, Jared Loughner opened fire at        paragraph, the editorial referenced the Hodgkinson
a political rally for Democratic Congresswoman           shooting that had happened that day: "Though
Gabrielle Giffords in Tucson, Arizona ("the              there's no sign of incitement as direct as in the
Loughner shooting"), killing six people and              Giffords attack, liberals should of course hold
injuring thirteen others. Representative Giffords        themselves to the same standard of decency that
was seriously wounded in the attack.                     they ask of the right."3
Shortly before the tragic attack, Sarah Palin's          The Times faced an immediate backlash for
political action committee ("SarahPAC") had              publishing the editorial. Within a day, it had
circulated a map that superimposed the image of a        changed the editorial and issued a correction. The
crosshairs target over certain Democratic                Times removed the two phrases suggesting a link
congressional districts (evoking, in the view of         between Palin and the Loughner shooting. Added to
many, images of violence). Giffords' district was        the editorial was a correction that read: "An earlier
among those targeted by the SarahPAC crosshairs
map. The image had been publicized during the            1 App'x   37.
earlier political controversy surrounding the
                                                         2 App'x 36-37. The crosshairs were put on a map over the locations
Affordable Care Act, but in the wake of the
                                                         of the congressional districts, and the names of the congressmembers
Loughner shooting, some speculated that the              in question—including Representative Giffords—were listed at the
shooting was [*4] connected to the crosshairs map.       bottom of the page.
No evidence ever emerged to establish that link; in      3 App'x   41.

                                                Barry Coburn
                   Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 8 of 15 Page 5 of 12
                                               2019 U.S. App. LEXIS 23439, *5

version of this editorial incorrectly stated that a link       questions by Palin's counsel and the district judge.
existed between political incitement and the 2011              Neither party objected to the district judge's
shooting of Representative Gabby Giffords. In fact,            decision to hold the hearing.
no such link was established."4 The Times also
clarified that the SarahPAC map had overlaid                   On August 29, 2017, the district court, relying on
crosshairs on Democratic congressional districts,              evidence adduced at the hearing, granted the Times'
not the representatives themselves.                            motion to dismiss. The district court determined
                                                               that any amendment would be futile and dismissed
Twelve days after the editorial was published Palin            Palin's complaint with prejudice. Later, Palin asked
sued the Times in federal court. She alleged one               the district court to reconsider its decision that the
count of defamation under New York law.                        dismissal was with prejudice and included a
Thereafter, the Times moved to dismiss Palin's                 Proposed Amended Complaint with her motion.
complaint for failure to state a claim.                        The district court denied the motion for
                                                               reconsideration and leave to replead. She now
After the motion to dismiss had been fully briefed,            appeals.
the case took an [*6] unusual procedural turn: the
district judge held an evidentiary hearing on the
motion to dismiss. The district judge stated that the          DISCUSSION
hearing was to assess the plausibility of the "[o]ne
close question" presented by the Times' motion to              HN1[ ] We review a district court's grant of a
dismiss: whether Palin had sufficiently pled the               motion to dismiss the complaint on the pleadings de
actual malice element of her defamation claim.5                novo and "constru[e] the complaint liberally,
                                                               accepting all factual allegations in the complaint as
The district judge ordered the Times to identify the           true, and drawing all reasonable inferences in the
author of the editorial and the Times produced                 plaintiff's favor."6
James Bennet, the editorial page editor at the Times
and the author of the editorial, to testify at the             HN2[ ] Under New York law a defamation
hearing. Bennet was the hearing's only witness.                plaintiff must establish five elements: (1) a written
Bennet explained at the hearing that his reference to          defamatory statement of and concerning the
Palin in the editorial was intended to make a                  plaintiff, (2) publication to a third party, (3) fault,
rhetorical point about the present atmosphere of               (4) falsity of the defamatory [*8] statement, and
political anger. He also recounted the editorial's             (5) special damages or per se actionability.7 In
research and publication process and answered                  addition, "a public figure plaintiff must prove that
inquiries about his prior knowledge of the                     an allegedly libelous statement was made with
Loughner shooting six years earlier and any                    actual malice, that is, made 'with knowledge that it
connection to Palin. Bennet testified that he was              was false or with reckless disregard of whether it
unaware of any of the earlier articles published by            was false or not.'"8 It is undisputed that Palin, a
the Times, or by The Atlantic (where he had                    former governor of Alaska and Republican
previously been the editor-in-chief), that indicated
that no connection between Palin or her political
                                                               6 Elias v. Rolling Stone LLC, 872 F.3d 97, 104 (2d Cir. 2017)
action committee and Loughner had ever [*7] been
                                                               (internal quotation marks omitted).
established. In addition to answering questions
from the Times' counsel, Bennet responded to                   7 See Celle v. Filipino Reporter Enterps. Inc., 209 F.3d 163, 176 (2d
                                                               Cir. 2000) (citations omitted).

                                                               8 Church  of Scientology Int'l v. Behar, 238 F.3d 168, 173-74 (2d Cir.
4 App'x   22.
                                                               2001) (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 280,
5 Order   re: Motion to Dismiss, ECF No. 35.                   84 S. Ct. 710, 11 L. Ed. 2d 686 (1964)).

                                                       Barry Coburn
                     Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 9 of 15 Page 6 of 12
                                                    2019 U.S. App. LEXIS 23439, *8

candidate for Vice President in 2008, is a public         On appeal, Palin argues that the district court's
figure.                                                   reliance on the hearing to decide the motion to
                                                          dismiss offends the Federal Rules of Civil
When actual malice in making a defamatory Procedure. We agree that the hearing runs headlong
statement is at issue, the critical question is the state into the federal rules.
of mind of those responsible for the publication.9
Because the Times identified Bennet as the author When presented with the Times' Rule 12(b)(6)
of the editorial, it was his state of mind that was motion to dismiss for failure to state a claim, the
relevant to the actual malice determination. We will district court relied on Rule 43(c) to convene the
first address the district court's use of the hearing in hearing at which Bennet testified. The district
the process of deciding the motion to dismiss and court's invocation of Rule 43(c), which addresses
then determine whether Palin's Proposed Amended taking testimony at trial, was misplaced: that rule
Complaint plausibly states a claim for defamation.        has nothing to do with the proceedings at the
                                                          motion-to-dismiss stage. Following the hearing, the
                                                          district court granted the Times' motion to dismiss,
I. The Hearing                                            finding that Palin failed to plausibly allege actual
The pleading standards articulated in Bell Atlantic malice. This conclusion rested on inferences drawn
Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, from Bennet's testimony at the plausibility hearing.
167 L. Ed. 2d 929 (2007) and Ashcroft v. Iqbal, 556
                                                                           Rule 12(d) provides: "If, on a motion under Rule
U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)
                                                                           12(b)(6) or 12(c), matters outside [*10] the
are well-known: HN3[ ] in order to satisfy
                                                                           pleadings are presented to and not excluded by the
Federal Rule of Civil Procedure 8, a complaint
                                                                           court, the motion must be treated as one for
must contain "enough facts to state a claim to relief
                                                                           summary judgment under Rule 56. All parties must
that is plausible on its face."10 A claim is plausible
                                                                           be given a reasonable opportunity to present all the
"when the plaintiff pleads factual content that
                                                                           material that is pertinent to the motion." HN4[ ]
allows the [*9] court to draw the reasonable
                                                                           Rule 12(d), therefore, presents district courts with
inference that the defendant is liable for the
                                                                           only two options: (1) "the court may exclude the
misconduct alleged."11 A well-pleaded complaint
                                                                           additional material and decide the motion on the
will include facts that "raise a right to relief above
                                                                           complaint alone" or (2) "it may convert the motion
the speculative level."12 "The plausibility standard
                                                                           to one for summary judgment under Fed. R. Civ. P.
is not akin to a 'probability requirement,' but it asks
                                                                           56 and afford all parties the opportunity to present
for more than a sheer possibility that a defendant
                                                                           supporting material."14
has acted unlawfully."13
                                                                           The district judge took neither permissible route
                                                                           under Rule 12(d). The judge both relied on matters
9 Dongguk  Univ. v. Yale Univ., 734 F.3d 113, 123 (2d Cir. 2013)           outside the pleadings to decide the motion to
("[T]he plaintiff must identify the individual responsible for             dismiss and did not convert the motion into one for
publication of a statement, and it is that individual the plaintiff must
                                                                           summary judgment. To the contrary, his aim was
prove acted with actual malice." (citing New York Times, 376 U.S. at
287)).                                                                     explicit: to determine whether Palin's complaint
                                                                           stated a plausible claim for relief under Rule
10 Twombly,    550 U.S. at 570.                                            12(b)(6). The district judge explained that "[b]y
11 Iqbal,   556 U.S. at 678.

12 Twombly,    550 U.S. at 555.                                            14 Kopec v. Coughlin, 922 F.2d 152, 154 (2d Cir. 1991) (quoting
                                                                           Fonte v. Bd. of Managers of Continent Towers Condo., 848 F.2d 24,
13 Iqbal,   556 U.S. at 678.                                               25 (2d Cir. 1988)).

                                                                 Barry Coburn
                    Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 10 of 15 Page 7 of 12
                                                      2019 U.S. App. LEXIS 23439, *10

requiring district courts to make plausibility                             what Bennet would say. Bennet's testimony
determinations based on the pleadings, the Supreme                         revealed substantive information about his
Court has, in effect, made district courts                                 motivations and the editorial drafting process—
gatekeepers."15                                                            none of which Palin could have known in advance
                                                                           of her pleadings, much less "relie[d] heavily" on.20
In an effort to salvage the propriety of the district
court's decision, the Times argues that the district                       The Times falls back on the argument that, [*12]
court complied with Rule 12(d) because it                                  even if the district court relied on matters outside
did [*11] not rely on matters outside the                                  the pleadings, we may treat the motion as if it had
pleadings.16 The Times argues that Bennet's                                been converted to a motion for summary judgment.
testimony was not outside the pleadings because it                         We have held that HN6[ ] the "conversion of a
presented material integral to the complaint by                            Rule 12(b)(6) motion into one for summary
merely adding depth to what was apparent from the                          judgment is governed by principles of substance
face of Palin's complaint. But the material that                           rather than form"21 and that "[t]he essential inquiry
came to light at the hearing did considerably more                         is whether the appellant should reasonably have
than elaborate on the allegations in the complaint.                        recognized the possibility that the motion might be
                                                                           converted into one for summary judgment."22
HN5[ ] A matter is deemed "integral" to the
complaint when the complaint "relies heavily upon                          We decline to treat the Rule 12(b)(6) motion here
its terms and effect."17 Typically, an integral matter                     as having been converted to one for summary
is a contract, agreement, or other document                                judgment. Apart from the fact that the able and
essential to the litigation.18 Hearing testimony                           highly experienced district judge did not purport to
elicited by the trial judge after litigation has already                   convert the motion, Palin had no prior notice that
begun is not the type of material that ordinarily has                      the district court might resolve the Times' Rule
the potential to be a matter "integral" to a plaintiff's                   12(b)(6) motion after the judge's sua sponte
complaint. Regardless, Palin could not have                                hearing, much less that he might treat the motion as
"relie[d] heavily"19 on Bennet's testimony when                            one for summary judgment. Indeed, the district
drafting her complaint because she had no idea                             court was explicit about treating the motion only as
                                                                           a test of the sufficiency of the pleadings. The Times
15 Palin
                                                                           relies on cases where the plaintiff had adequate
         v. New York Times Co., 264 F. Supp. 3d 527, 530 n.1
(S.D.N.Y. 2017) (citing Iqbal, 556 U.S. at 662; Twombly, 550 U.S. at
                                                                           notice and the district court simply neglected to
554) (internal citations omitted).                                         properly convert the motion.23 This is not a
                                                                           situation in which where the plaintiff ought to have
16 SeeChambers v. Time Warner, Inc., 282 F.3d 147, 153-54 (2d Cir.         seen      a [*13]     summary-judgment        decision
2002) (holding that extraneous material is not "outside the                         24
pleadings" when the material is integral to complaint and relied upon
                                                                           coming.
by the plaintiff in framing the complaint).

17 Id.   at 153 (internal quotation marks omitted).                        20 Id.


18 SeeGlob. Network Commc'ns, Inc. v. City of New York, 458 F.3d           21 In   re G &A Books, 770 F.2d 288, 295 (2d Cir. 1985).
150, 157 (2d Cir. 2006) ("In most instances . . . the incorporated
material is a contract or other legal document containing obligations      22 Id.;
                                                                                 see also Kennedy v. Empire Blue Cross & Blue Shield, 989
upon which the plaintiff's complaint stands or falls . . . ."); see also
                                                                           F.2d 588, 592 (2d Cir. 1993).
Nicosia v. Amazon.com, Inc., 834 F.3d 220, 234 (2d Cir. 2016) (an
"order page" and "conditions of use" agreement were integral to the        23 SeeG & A Books, 770 F.2d at 295; Northville Downs v.
complaint when the complaint contained numerous references to
                                                                           Granholm, 622 F.3d 579, 585-86 (6th Cir. 2010).
them).
                                                                           24 In
                                                                               fact, the hearing transcript reflects the understandable confusion
19 Chambers,     282 F.3d at 153 (internal quotation marks omitted).       of Palin's counsel. App'x 395-97 (The Court: "Neither side raised

                                                                 Barry Coburn
                 Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 11 of 15 Page 8 of 12
                                                    2019 U.S. App. LEXIS 23439, *13

Even if the plaintiff had been given notice and the                        often place on district courts, the district court's
court had explicitly converted the motion to one for                       gatekeeping procedures must nevertheless comply
summary judgment, we would still have to vacate                            with the Federal Rules of Civil Procedure.
because the district court's opinion relied on
credibility determinations not permissible at any
stage before trial.25 As we will discuss in the next                       II. Palin's Proposed Amended Complaint
section, the district court's acceptance of Bennet's
                                                      Having determined that the district court erred in
testimony as credible was what led it to grant the
                                                      relying on evidence that came to light in the
Times' motion to dismiss.
                                                      plausibility hearing when it granted the Times'
The Times also argues that Palin was not deprived motion to dismiss, we must ascertain what effect, if
of a meaningful opportunity to conduct discovery any, that error had on the dismissal of Palin's
"pertinent to the motion."26 Presumably, the Times defamation complaint. To do so, we will review
is referring to "discovery" on the spot: Bennet's Palin's Proposed Amendment Complaint ("the
testimony and some related documents. Even PAC") to determine whether she stated a plausible
assuming that the hearing afforded Palin all of the claim for defamation. Because of the district court's
discovery to which she was entitled, this fact does decision to hold the plausibility hearing, this case
not mitigate the errors committed by the district comes to us in unique form. After the district court
court.                                                dismissed her claim with prejudice, Palin attached a
                                                      PAC to her motion for reconsideration of the "with
It is clear to us that the district court viewed the prejudice" part of the dismissal. The PAC included
hearing as a way to more expeditiously decide certain material added by the hearing and we
whether Palin had a viable way to establish actual discern no fault here [*15] because Bennet's
malice. But, despite the flexibility that is accorded testimony, reliable or not, was now part of the
district courts to streamline proceedings and record. The district court denied the motion for
manage their calendars, district courts are not free reconsideration, finding that leave to replead would
to bypass rules of procedure [*14] that are be futile and that the PAC suffered the same "fatal
carefully calibrated to ensure fair process to both flaws" as the original complaint.27 HN8[ ] Our
sides. The procedural path followed by the district review of the grant of a motion to dismiss is de
court conforms to neither of the two options novo;28 therefore we now turn to whether the PAC
permitted by Rule 12(d). While we are cognizant of states a plausible claim for relief. We conclude that
the difficult determinations that Twombly and Iqbal it does.

any objection to my holding [the evidentiary] hearing . . . Counsel: . .   In the Times' view, the district court correctly
. It wasn't a normal kind of hearing during a 12(b)(6) . . . . And to be   determined that Palin's original complaint and the
honest, Judge, we really wouldn't have tendered an objection because
                                                                           PAC both gave rise to only one plausible
we were trying to get a better understanding of kind of what the
inquiry was . . . .").                                                     conclusion: that Bennet made an unintended
                                                                           mistake by including the erroneous facts about
25 See Soto v. Gaudett, 862 F.3d 148, 157 (2d Cir. 2017) (noting that      Palin. We disagree.
HN7[ ] at the summary judgment stage "[c]redibility
determinations, the weighing of the evidence, and the drawing of           In both the original complaint and the PAC, Palin's
legitimate inferences from the facts are jury functions, not those of a
                                                                           overarching theory of actual malice is that Bennet
judge" (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255,
106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986))).

26 Fed.  R. Civ. P. 12(d); see United States ex rel. Chorches v. Am.       27 Memorandum       and Order denying Motion for Reconsideration,
Med. Response, Inc., 865 F.3d 71, 88 n.13 (2d Cir. 2017) (noting the       ECF No. 61.
district court's "broad discretion to limit discovery in a prudential
and proportionate way" (internal quotation marks omitted)).                28 Elias,   872 F.3d at 104.

                                                                 Barry Coburn
                  Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 12 of 15 Page 9 of 12
                                                 2019 U.S. App. LEXIS 23439, *15

had a "pre-determined" argument he wanted to                          At the hearing, Bennet stated that he could not
make in the editorial.29 Bennet's fixation on this set                recall reading those articles, and even if he had read
goal, the claim goes, led him to publish a statement                  them, he did not have them in mind when he
about Palin that he either knew to be false, or at                    published the editorial. The district court, in
least was reckless as to whether it was false. The                    rejecting Palin's theory as implausible, credited this
PAC contains allegations that paint a plausible                       testimony as truthful when it found that Bennet's
picture of this actual-malice scenario in three                       failure to read the articles was simply a research
respects: (1) Bennet's background as an editor and                    failure that did not rise to the level of actual malice.
political advocate provided sufficient [*16]
evidence to permit a jury to find that he published                   By crediting Bennet's testimony, the district court
the editorial with deliberate or reckless disregard                   rejected a permissible inference from the articles:
for its truth, (2) the drafting and editorial process                 that one who had risen to editor-in-chief at The
also permitted an inference of deliberate or reckless                 Atlantic knew their content and thus that there was
falsification, and (3) the Times' subsequent                          no connection between Palin and the Loughner
correction to the editorial did not undermine the                     shooting. That Palin's complaint sufficiently alleges
plausibility of that inference.                                       that Bennet's opportunity to know the journalistic
                                                                      consensus that the connection was lacking gives
First, Palin alleges that, because of the editorial                   rise to the inference that he actually did know.
positions Bennet held at The Atlantic and The New
York Times, a jury could plausibly find that Bennet     The PAC also includes allegations suggesting that
knew before publishing the editorial that it was        Bennet in particular was more likely than the [*18]
false to claim that Palin or her political action       average editor-in-chief to know the truth about the
committee were connected to the Loughner                Loughner shooting because he had reason to be
shooting.                                               personally hostile toward Palin, her political party,
                                                        and her pro-gun stance. Bennet's brother, a
The PAC alleges that, from 2006 to 2016, Bennet Democrat, had served as a United States Senator
was the editor-in-chief of The Atlantic, where "he for Colorado since 2009. In 2010, Senator Bennet
was responsible for the content of, reviewed, edited was endorsed by two House members whose
and approved the publication of numerous articles districts had been targeted by the SarahPAC map.
confirming there was no link between Mrs. Palin Two days before the Loughner shooting, a man
and Loughner's shooting."30 The complaint threatened to open fire on Senator Bennet's offices,
references several articles about the Loughner and thereafter both Bennet brothers became
shooting published by The Atlantic during Bennet's "outspoken advocate[s] for gun control."32 Also,
tenure, the most notable of which is entitled "Ten during the 2016 election, Palin endorsed Senator
Days That Defined 2011." The part of that article Bennet's opponent and Representative Giffords
discussing the Loughner shooting reads: ". . . the endorsed Senator Bennet.
bad thing to come out [*17] of this already terrible
story was a round of blame hurling, with people The district court gave no weight to these
rushing to point at Sarah Palin's infamous target allegations, finding that political opposition did not
map . . . . In truth, Loughner is clinically insane and rise to the level of actual malice. We agree with the
this was not really about politics at all."31           district court that political opposition alone does
                                                        not constitute actual malice, but we conclude that
29 App'x 472.
                                                        these allegations could indicate more than sheer
                                                        political bias—they arguably show that Bennet had
30 App'x   481.

31 Richard   Lawson, Ten Days That Defined 2011, The Atlantic, Dec.
29, 2011.                                                             32 App'x   480.

                                                            Barry Coburn
                     Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 13 of 15Page 10 of 12
                                                    2019 U.S. App. LEXIS 23439, *18

a personal connection to a potential shooting that                          version that Bennet essentially rewrote. The Times
animated his hostility to pro-gun positions at the                          argues that the hyperlink shows the absence of
time of the Loughner shooting in 2011.33 Palin's                            malice. But the PAC alleges that, by including a
allegations [*19] are relevant to the credibility of                        hyperlink that contradicted the argument of his
Bennet's testimony that he was unaware of facts                             editorial, Bennet "willfully disregarded the truth."36
published on his watch relating to the Loughner
shooting and that he made a mistake when he                                 The district court, siding with the Times, concluded
connected Palin to the that shooting. Palin's                               that including the hyperlinked article was further
allegations present a plausible inference that                              evidence of simple mistake. After crediting
Bennet's claim of memory loss is untrue.                                    Bennet's testimony that he did not read the
                                                                            hyperlinked article, the district judge concluded
At a minimum, these allegations give rise to a                              that a mistake was the only plausible explanation.
plausible inference that Bennet was reckless when                           But the inclusion of the hyperlinked article gives
he published the editorial without reacquainting                            rise to more than one plausible inference, and any
himself with the contrary articles published in The                         inference to be drawn from the inclusion of the
Atlantic six years earlier.34 And that plausible                            hyperlinked article was for the jury—not the court.
inference of recklessness is strengthened when                              In any event, under these circumstances, it was
added to Palin's allegations that Bennet had reason                         arguably reckless for Bennet to hyperlink an article
to be personally biased against Palin and pro-gun                           that he did not read.
positions in general. When properly viewed in the
plaintiff's favor, a reasonable factfinder could                            Third, the district court concluded that the
conclude this amounted to more than a mistake due                           correction swiftly issued by [*21] the Times again
to a research failure.                                                      demonstrated that the only plausible explanation for
                                                                            the erroneous statements was a mistake. Yet, it is
Second, the PAC also alleges that certain aspects of                        also plausible that the correction was issued after a
the drafting and publication process of the editorial                       calculus that standing by the editorial was not
at The New York Times permits an inference of                               worth the cost of the public backlash. Bennet could
actual malice. Elizabeth Williamson, the editorial                          have published the editorial knowing—or
writer who drafted the initial version of the                               recklessly disregarding—the falsity of the claim,
editorial, had hyperlinked in her draft an article                          and then decided later that the false allegation was
entitled "Sarah Palin's [*20] 'Crosshairs' Ad                               not worth defending.
Dominates Gabrielle Giffords Debate." The article
stated, contrary to the claim in the published                              At bottom, it is plain from the record that the
editorial, that "[n]o connection" was made between                          district court found Bennet a credible witness, and
the SarahPAC map and Loughner.35 The link was                               that the district court's crediting his testimony
also included in the final version of the editorial, a                      impermissibly anchored the district court's own
                                                                            negative view of the plausibility of Palin's
                                                                            allegations.
33 Cf.Jankovic v. Int'l Crisis Grp., 822 F.3d 576, 590, 422 U.S. App.       The district court at one point stated that Bennet's
D.C. 259 (D.C. Cir. 2016) ("[A] newspaper's motive in publishing a
story . . . cannot provide a sufficient basis for finding actual malice."
                                                                            "behavior is much more plausibly consistent with
(quoting Harte-Hanks Commc'ns, Inc. v. Connaughton, 491 U.S.                making an unintended mistake and then correcting
657, 665, 109 S. Ct. 2678, 105 L. Ed. 2d 562 (1989))).                      it than with acting with actual malice."37 Perhaps
34 See Behar, 238 F.3d at 173-74 (actual malice satisfied upon a
showing the statement was made "with reckless disregard of whether          36 App'x    494.
it was false or not" (internal quotation marks omitted)).
35 App'x   642-43.                                                          37 Palin,   264 F. Supp. 3d at 537 (emphasis added).

                                                                  Barry Coburn
                    Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 14 of 15Page 11 of 12
                                                    2019 U.S. App. LEXIS 23439, *21

so, but it is not the district court's province to                          Times argues that SarahPAC, as a political action
dismiss a plausible complaint because it is not as                          committee, is a creature of federal [*23] law and
plausible as the defendant's theory. The test is                            entirely distinct from Palin herself. At the pleading
whether the complaint is plausible, not whether it is                       stage, however, the bar to satisfy this element is
less plausible than an alternative explanation.38 The                       low. As we held in Elias, the plaintiff "need only
jury may ultimately agree with the district                                 plead sufficient facts to make it plausible—not
court's [*22]     conclusion that Bennet was                                probable or even reasonably likely—that a reader
credible—but it is the jury that must decide.                               familiar with [the plaintiff] would identify [the
Therefore, at the pleading stage, we are satisfied                          plaintiff] as the subject of the statements at issue."42
that Palin has met her burden to plead facts giving
rise to the plausible inference that Bennet published                       Palin's allegations are more than sufficient to
the allegedly defamatory editorial with actual                              plausibly allege that the challenged statements were
malice. We emphasize that HN9[ ] actual malice                              "of and concerning" her. The editorial refers to
does not mean maliciousness or ill will; it simply                          Palin specifically—"Sarah Palin's political action
means the statement was "made with knowledge                                committee."43 The legal designation of a political
that it was false or with reckless disregard of                             action     committee       under      federal    law
whether it was false or not."39 Here, given the facts                       notwithstanding, Palin has plausibly pleaded that a
alleged, the assertion that Bennet knew the                                 reader would identify her as the subject of the
statement was false, or acted with reckless                                 statements. The Times' arguments to the contrary
disregard as to whether the statement was false, is                         are unpersuasive.
plausible.                                                                  Second, the Times argues that we can also affirm
The Times also argues that Palin failed to plausibly                        the district court because the challenged statements
allege two other elements of a defamation claim:                            are not reasonably capable of being proven false.44
(1) that the editorial is not "of and concerning"40                         The Times claims that Loughner's motivations are
Palin and (2) the challenged statements cannot                              ultimately unknowable and speculative. This
reasonably be understood as assertions of provably                          objection also goes nowhere. We agree with the
false fact. The district court considered and rejected                      district court that a reasonable reader could view
both of these arguments, and we agree.                                      the challenged statements as factual, [*24] namely
                                                                            that Palin, through her political action committee,
First, Palin has plausibly alleged that the challenged                      was directly linked to the Loughner shooting. The
statements are "of and concerning" her.41 The                               social media backlash that precipitated the
                                                                            correction further suggests that the Times' readers
                                                                            perceived the false statements as fact-based.
38 SeeIqbal, 556 U.S. at 678 ("The plausibility standard is not akin to
a probability requirement . . . .") (internal quotation marks omitted).     We conclude by recognizing that First Amendment
39 Behar,
                                                                            protections are essential to provide "breathing
          238 F.3d at 174 (internal quotation marks omitted); see id.
("The reckless conduct needed to show actual malice is not measured
by whether a reasonably prudent man would have published, or
would have investigated before publishing, but by whether there is          42 Id.   at 105 (citing Iqbal, 556 U.S. at 678).
sufficient evidence to permit the conclusion that the defendant in fact
                                                                            43 App'x    37.
entertained serious doubts as to the truth of his publication." (internal
quotation marks and citation omitted)).
                                                                            44 SeeMilkovich v. Lorain Journal Co., 497 U.S. 1, 19-20, 110 S. Ct.
40 See   Elias, 872 F.3d at 104.                                            2695, 111 L. Ed. 2d 1 (1990); see also Celle, 209 F.3d at 178 (noting
                                                                            that under New York law differentiating opinion from actionable fact
41 Id.   (HN10[ ] "[A] defamation plaintiff must allege that the            involves "a determination of whether the statement is capable of
purportedly defamatory statement was of and concerning him or her .         being objectively characterized as true or false" (internal quotation
. . ." (internal quotation marks omitted)).                                 marks omitted)).

                                                                  Barry Coburn
                  Case 1:18-cv-12345-VSB Document 20 Filed 08/26/19 Page 15 of 15Page 12 of 12
                                           2019 U.S. App. LEXIS 23439, *24

space" for freedom of expression.45 But, at this
stage, our concern is with how district courts
evaluate pleadings. Nothing in this opinion should
therefore be construed to cast doubt on the First
Amendment's crucial constitutional protections.
Indeed, this protection is precisely why Palin's
evidentiary burden at trial—to show by clear and
convincing evidence that Bennet acted with actual
malice—is high. At the pleading stage, however,
Palin's only obstacle is the plausibility standard of
Twombly and Iqbal. She has cleared that hurdle.

Naturally, we take no position on the merits of
Palin's claim.


CONCLUSION

For the reasons stated above, we VACATE and
REMAND the judgment of the district court for
further proceedings consistent with this opinion.


  End of Document




45 New   York Times, 376 U.S. at 271-72.

                                                    Barry Coburn
